Citation Nr: 0331554	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-03 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of cold 
injury of the left lower extremity, to include peripheral 
neuropathy of the left leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from September 1949 to 
December 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The veteran and a friend testified before a 
decision review officer at a hearing held at the RO in June 
2002.  


FINDINGS OF FACT

1.  The veteran has received adequate notice of the evidence 
and information needed to substantiate his claim, and 
relevant evidence necessary for an equitable disposition of 
this claim has been obtained.  

2.  The veteran had more than 2 years and 3 months foreign 
service in Germany and during that time experienced a cold 
injury to his left lower extremity.  

3.  Medical evidence demonstrates that the veteran has 
residuals of a cold injury to his left lower extremity, 
including peripheral neuropathy of the left leg.  


CONCLUSION OF LAW

Residuals of a cold injury of the left lower extremity, 
including peripheral neuropathy of the left leg, were 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Through the February 2002 statement of the case, the veteran 
was informed of the requirements for service connection for 
his claimed disability.  The veteran has submitted evidence 
in support of his claim, he and a friend have provided 
hearing testimony, and a VA examination and medical opinion 
have been obtained.  In view of the Board's decision, it 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. § 5103, 5103A; 
38 C.F.R. § 3.159.  

The veteran contends that he currently suffers from residuals 
of a cold injury to his left lower extremity, including 
peripheral neuropathy of his left leg.  He reports he 
suffered the cold injury during field exercises in Germany 
and that he received treatment from a medic in the field, at 
a clinic at the U.S. Army hospital in Frankfurt and at a 
dispensary in Shottenberg.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The United States Court of 
Appeals for the Federal Circuit has held that "when the 
positive and negative evidence relating to a veteran's claim 
are in 'approximate balance,' thereby creating a 'reasonable 
doubt' as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  

The veteran's service medical records are not available and 
according to the National Personnel Records Center may have 
been destroyed in a fire at that facility in 1973.  The 
veteran's DD Form 214, Report of Separation from the Armed 
Forces of the United States, establishes that he had more 
than 2 years and 3 months of foreign service, received the 
German Occupation Medal and that his most significant duty 
assignment was E Company, 18th Infantry Regiment.  It also 
shows that his place of separation from service was Camp 
Chaffee, Arkansas.  

The veteran has submitted morning reports documenting that he 
was in Germany and was "taken sick" in October 1951 and 
December 1951.  In addition, in June 2002 he submitted 
statements in support of his claim from a former serviceman, 
J.R.C. and a former employer.  J.R.C. reported that he has 
known the veteran since childhood.  He stated that while he 
was at Camp Chaffe, Arkansas, for basic training, he 
encountered the veteran who was being processed for 
discharge.  J.R.C. stated that he had known the veteran to be 
active in all sports, but when he saw the veteran noted that 
was having a hard time walking and complained of leg pain.  
J.R.C. stated that the veteran told him he had suffered 
frostbite while stationed in Germany and had received 
treatment in service, but it had not helped.  J.R.C. said he 
had last seen the veteran approximately a year ago, and his 
condition had worsened.  

In his statement, which was also received in June 2002, the 
veteran's former supervisor said that the veteran had worked 
for him as a truck driver starting in the early 1970s.  He 
stated that the veteran walked with a limp, which became 
worse throughout the years, and when questioned had told him 
that he suffered from frostbite while he was serving in the 
Army in Germany.  The supervisor said that the veteran never 
missed work, but after 20 years of loyal service was forced 
to take early retirement due to the medical problem with his 
leg.  

At the RO hearing in June 2002 the veteran testified that he 
was in a rifle company in the infantry and that he suffered 
his cold injury in approximately November 1951.  He testified 
that his company had been out on field maneuvers, with foot 
patrols in the cold and snow, for about two weeks.  He said 
they slept in pup tents, with regular sleeping bags, and no 
special cold gear such as special socks.  He testified that 
he knew there was something wrong because his left foot and 
leg felt "funny" and when he walked, he could not feel his 
left leg and stumbled while walking through a plowed field.  
When there was a break, he went to the medic, who looked at 
his foot but said there was nothing he could do except give 
him an APC.  

The veteran testified that the maneuvers continued for an 
additional three to four days.  He said that when they 
returned to Shottenberg, he went to the dispensary and was 
then sent to the Army hospital in Frankfurt.  He said that an 
American captain saw him, and by that time his leg was 
changing colors.  He said that the captain wrote out 
instructions and when he returned to the dispensary at 
Shottenberg they would draw blood from his arm and inject the 
blood into his left leg.  He estimated he had five or six 
treatments like that but could not recall the exact number.  
He testified he was also given a salve to put on his leg 
because the skin was peeling.  He said that he was able to 
hobble around and did not miss duty because of the problem, 
noting that it was expected that a soldier would continue 
with his mission regardless of the pain.  He testified that 
ever since that time he had had tingling and numbness in his 
left leg.  He testified that after service when his leg hurt 
severely he would get Fiorinal tablets from a private doctor, 
Dr. Donald in Monroe, Louisiana.  (In later correspondence, 
the veteran reported that he had learned that the physician 
was no longer in practice and his records no longer existed.)  
The veteran testified that he had not experienced a cold 
injury subsequent to service.  

At the hearing, a friend of the veteran testified that she 
and the veteran had known each other since childhood and had 
grown up together in a small town.  She testified that the 
veteran was an exceptionally good athlete in high school and 
was in the process of being drafted to play major league 
baseball at the time he enlisted in service.  She testified 
that she had worked for the telephone company and called the 
veteran several times while he was in Germany.  She testified 
that on one occasion in 1951 she called but could not reach 
the veteran, and her supervisor learned that the veteran was 
in the hospital.  She testified that after about a week the 
veteran finally called her back and told her that he had hurt 
his leg from the cold weather and had been sick and was sorry 
he had been unable to call back sooner.  She testified that 
she saw the veteran shortly after he returned from service 
and it was apparent there was something wrong with his leg.  

In a letter dated in January 2000, James R. Williams, M.D., 
stated that the veteran gave a history of frost bite in 
service with increasing problems with burning sensation and 
numbness in his left foot since then.  The veteran also 
reported stiffness and pain in his left knee and left hip, 
which he attributed to his altered gait.  Dr. Williams noted 
that the veteran walked with a limp in his left leg.  On 
examination, there was decreased motion in the left hip, left 
knee and left ankle, and X-rays revealed arthritis in each of 
those joints.  Dr. Williams stated he believed that the 
veteran suffered with peripheral neuropathy of the left leg 
secondary to frost bite.  

At a December 2000 VA examination for cold injuries, the 
veteran gave a history of cold injuries to his left leg and 
ankle in service while he was in Germany.  He said that at 
the time of the injury he experienced numbness, loss of 
feeling and tingling and said his skin became very red with a 
general loss of feeling, particularly in the left lower 
extremity and left foot.  The veteran described the treatment 
he received in service as including some shots in his hip 
with warm blood drawn from his arm.  The examiner stated that 
at the time, this was reasonably standard protocol for the 
treatment of cold injury.  The veteran reported his current 
symptoms, including particularly cold sensitization and 
Raynaud's phenomenon, with his left lower extremity and left 
foot particularly becoming very white and very blanched in 
relation to cold exposure, with continued paresthesias and 
numbness, with particular stiffness in the left knee and left 
ankle.  On examination, there was a limp involving the left 
leg.  There was diminished vibratory sense involving the left 
foot and left lower extremity as well as diminished 
monofilament sense in the left foot and left lower extremity, 
particularly the left lateral leg and distal to the knee.  
Dorsalis pedis and posterior tibial pulses were palpable, 
though somewhat weak, and were very strongly dappled.  The 
was absence of hair on the left leg distal to the knee, 
especially compared to the right leg, and the skin color of 
the left leg was very pale until reaching the foot, the foot 
being pink.  The skin on the left lower extremity was thin 
and atrophic.  The ranges of motion of the left ankle and 
left knee were somewhat diminished, especially in relation to 
the right.  The diagnoses were:  peripheral neuropathy to the 
left leg secondary to residuals of cold injury with mild to 
moderate functional loss; and left knee and ankle arthralgia 
secondary to impingement of spinal nerves not related to cold 
injury.  X-rays reportedly showed mild osteopenic changes 
involving the left ankle and left knee.  

VA outpatient records dated in March 2001 show that at that 
time the veteran was seen in consultation at a rehabilitation 
clinic because of chronic low back pain that was becoming 
intractable.  The veteran's chief complaint was left lower 
leg pain.  He gave a history of cold injury in service and 
also reported that he had had a myelogram in approximately 
March 2000, which he said showed that he had a disc that was 
worn out.  On examination, the veteran limped on his left 
leg.  He had decreased deep tendon reflexes, which were 
absent at the Achilles tendon.  The left lower extremity was 
a little bit smaller than the right.  Toenails were 
hypertrophied, and ankle pulses were diminished.  He could 
not toe walk and had a lot of difficulty heel walking on the 
left side.  There was weakness in the left extensor hallucis 
longus, the hamstrings and hip abductors.  After 
electromyography, the analysis was L5-S1 radiculopathy and 
history of residual frozen foot and leg syndrome, left lower 
extremity.  

Based on the foregoing, the Board finds that the elements 
required for service connection have been satisfied.  Dr. 
Williams' January 2000 letter and the December 2000 VA 
examination provide evidence of current disability, that is, 
residuals of cold injury of the left lower extremity, 
including peripheral neuropathy of the left leg.  The record 
establishes that the veteran was in Germany, and the Board 
finds that his assertions regarding having suffered cold 
injury to his left lower extremity are consistent with having 
service in Germany in the early 1950s.  Further, the Board 
finds the statements of the J.R.C. and the veteran's former 
supervisor as credible reports of veteran's statements given 
for information and without consideration of seeking VA 
benefits, and further regards as highly credible the 
testimony of the veteran's friend who spoke with him just 
after he was seen at a hospital in Germany.  In addition, the 
Board accepts the veteran's testimony as to his cold injury 
and its treatment as credible, as the VA examiner who saw the 
veteran in December 2000 explained that the injection of a 
patient's own warm blood into an area affected by cold injury 
was reasonably standard protocol in the early 1950s.  The 
Board finds the statements regarding the occurrence of the 
cold injury to be consistent with the only available service 
records, those being morning reports showing the veteran 
received medical attention in Germany at least in October and 
December 1951.  These factors, that is the presence of the 
current disability and the evidence of the cold injury in 
service, together with the medical opinions relating 
residuals of cold injury of the left lower extremity, 
including peripheral neuropathy, to service weigh in favor of 
the claim.  Weighing against the claim is the absence of 
explicit documentation of cold injury or treatment in 
service, but the veteran's service medical records, through 
no fault of his, are not available and may have been 
destroyed in a fire at the National Personnel Records Center.  
Resolving all doubt in the veteran's favor, it is the Board's 
opinion that the claim should be allowed.  


ORDER

Service connection for residuals of cold injury of the left 
lower extremity, to include peripheral neuropathy of the left 
leg, is granted.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



